Citation Nr: 1044959	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-21 534	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1971.

This appeal arises from a December 2006 rating action of the 
Department of Veterans' Affairs (VA) Regional Office (RO) located 
in Togus, Maine, that declined to reopen the Veteran's claim for 
service connection for PTSD on the basis that new and material 
evidence had not been submitted in support of the claim.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


FINDINGS OF FACT

1.  Unappealed March 1994, and December 1999 rating decisions 
denied service connection for PTSD.  In March 1994, the denial 
was on the basis that there was no record to establish diagnosis 
of PTSD related to the Veteran's service.  In December 1999, the 
RO determined that no new and material evidence had been 
submitted to reopen the claim for service connection for PTSD.

2.  Evidence received since the December 1999 rating decision 
includes evidence that is neither cumulative to, nor redundant 
of, the evidence previously of record, and raises a reasonable 
possibility of substantiating the claim of service connection for 
PTSD.




CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
seeking service connection for PTSD is reopened. 38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2010); 
VA Training Letter (TL) 10-05 (July 16, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the 
instant claim.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective 
May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

Regarding the appeal to reopen the claim of service connection 
for PTSD, inasmuch as the determination below constitutes a full 
grant of that portion of the claim, there is no reason to belabor 
the impact of the VCAA on this matter, since any error in notice 
timing is harmless.



Law and Regulations

Generally, a claim which has been denied by an unappealed RO 
decision may not thereafter be reopened and allowed based on the 
same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. 
§ 5108, if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).

To establish service connection for PTSD there must be medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by 
medical evidence, between current symptoms and a stressor event 
in service; and credible supporting evidence that the claimed 
stressor event in service occurred.  38 C.F.R. § 3.304(f).  Where 
the Veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, the Veteran's 
testimony alone is not sufficient to establish the occurrence of 
the stressor, and it must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

If a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of posttraumatic stress 
disorder and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. For purposes of 
this paragraph, ''fear of hostile military or terrorist 
activity'' means that a Veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  38 C.F.R. 
§ 3.304 (f)(3) Fed. Reg. .Vol. 75, No. 133, July 13, 2010

For claims to reopen a previously denied service connection PTSD 
claim, new and material evidence will be required as the 
regulatory amendment is not considered a liberalizing rule under 
38 C.F.R. § 3.114.  To reopen a claim under new § 3.304(f)(3), VA 
will accept a Veteran's lay statement regarding an in-service 
stressor - "fear of hostile military or terrorist activity" - 
as sufficient to constitute new and material evidence for the 
purpose of reopening a previously denied claim, if the Veteran's 
record otherwise shows service in a location involving exposure 
to "hostile military or terrorist activity."  If review of the 
record discloses a previously submitted lay statement 
demonstrating "fear of hostile military or terrorist activity," 
such statement will be sufficient for reopening a claim if the 
Veteran's record otherwise demonstrates service in a location 
involving exposure to "hostile military or terrorist activity."  
VA TL 10-05 (July 16, 2010).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Factual Background and Analysis

By an unappealed rating decision in December 1999, the RO 
declined to reopen the Veteran's claim for service connection for 
PTSD on the basis that no new and material evidence had been 
submitted to reopen the claim.  Evidence of record at that time 
included: service treatment records, service personnel records; 
and numerous VA treatment records beginning in 1986 from various 
VA medical facilities located in Cleveland, Ohio; Boise, Idaho; 
and Walla Walla, Washington. While some of these records noted a 
diagnosis of PTSD, the Veteran's service personnel records did 
not contain evidence of combat stressors sufficient to support a 
diagnosis of PTSD attributable to his Vietnam service.

Evidence received since the December 1999 rating decision 
includes Social Security Administration disability records, a 
statement from the Maine State Police, witness statements, a 
death certificate for the Veteran's brother, newspaper obituary 
notices, 2006 VA treatment records, a report of a May 2008 VA 
PTSD examination, and a transcript of testimony provided by the 
Veteran at his September 2010 video conference hearing before the 
undersigned Veterans' Law Judge.  

On July 13, 2010, VA amended its rules for adjudicating 
disability compensation claims for PTSD contained at 38 CFR § 
3.304(f) to relax the evidentiary standard for establishing the 
required in-service stressor in certain cases.  This revision 
added to the types of claims the VA will accept through credible 
lay testimony alone, as being sufficient to establish occurrence 
of an in-service stressor without undertaking other development 
to verify the Veteran's account.  

The primary result of the amendment of 38 CFR § 3.304(f) was the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that:  (1) A VA psychiatrist or 
psychologist, or contract equivalent, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD; (2) 
the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor.  VA TL 10-05 (July 
16, 2010).

Specific to PTSD claims under which the new § 3.304(f)(3) may be 
applicable, if review of an application for benefits discloses a 
compensation claim for PTSD and the Veteran's DD-Form 214 
verifies service in a location that would involve "hostile 
military or terrorist activity" as evidenced by such awards as 
an Iraq Campaign Medal, Afghanistan Campaign Medal, or Vietnam 
Service Medal, this evidence would be sufficient to schedule the 
Veteran for a VA psychiatric examination.  VA TL 10-05 (July 16, 
2010).

For claims to reopen a previously denied service connection PTSD 
claim, new and material evidence will be required as the 
regulatory amendment is not considered a liberalizing rule under 
38 C.F.R. § 3.114.  To reopen a claim under new § 3.304(f)(3), VA 
will accept a Veteran's lay statement regarding an in-service 
stressor - "fear of hostile military or terrorist activity" - 
as sufficient to constitute new and material evidence for the 
purpose of reopening a previously denied claim, if the Veteran's 
record otherwise shows service in a location involving exposure 
to "hostile military or terrorist activity."  If review of the 
record discloses a previously submitted lay statement 
demonstrating "fear of hostile military or terrorist activity," 
such statement will be sufficient for reopening a claim if the 
Veterans' record otherwise demonstrates service in a location 
involving exposure to "hostile military or terrorist activity."  
VA TL 10-05 (July 16, 2010).

In the present case, the Veteran's DD Form 214 reflects his 
receipt of the Vietnam Service Medal.  His military occupational 
specialty was listed as 31M2P (radio operator and radio relay).  
His record confirms service in a location involving exposure to 
"hostile military or terrorist activity."  During his September 
2010 videoconference hearing, the Veteran testified, "Why I feel 
I have Post Traumatic Stress from Vietnam is the things I've 
witnessed, the things I did and there has been no escape.  I have 
been fearful of my life on more than one occasion in Vietnam."  
In the Board's opinion, and considering TL 10-05, this statement 
demonstrates "fear of hostile military or terrorist activity," 
and is sufficient for reopening this claim as the Veterans' 
record otherwise demonstrates service in a location involving 
exposure to "hostile military or terrorist activity."  

Resolving all doubt in favor of the Veteran, new and material 
evidence has been received, and the claim is reopened.


ORDER

New and material evidence has been received to reopen the claim 
for service connection for PTSD; to this extent, the appeal is 
allowed.


REMAND

In light of the reopening of the claim for service connection for 
PTSD, and pursuant to the instructions provided in VA TL 10-05 
(July 16, 2010), additional development, by way of a VA Initial 
PTSD examination, is needed.  The initial PTSD examination must 
be conducted by a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted (such as 
QTC or MES).  For purposes of the rule change, an examination 
report from a private psychiatrist, psychologist, or other mental 
health specialist will not be adequate for establishing service 
connection for PTSD.

During his September 2010 hearing, the Veteran indicated that he 
had been receiving treatment for his psychiatric disability at 
the Togus Maine VA Medical Center.  Those records should be 
obtained and associated with the claims folder.

In view of the foregoing, the case is REMANDED for the following 
actions:

1.  Pursuant to the revision of 38 C.F.R. 
§ 3.304(f), the AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA that 
treated the Veteran for PTSD since October 
2006.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

3.  After the above actions have been 
completed, the Veteran should be afforded a 
VA PTSD examination.  All indicated tests 
and studies are to be performed, and a 
comprehensive social, educational and 
occupational history is to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.   The examination 
must be conducted following the protocol in 
VA's Disability Worksheet for VA Initial 
Posttraumatic Stress Disorder Examination.  
In addition to the other information 
provided in the examination report, the 
psychiatrist or psychologist should 
specifically state whether or not the 
claimed stressor is related to the 
Veteran's fear of hostile military or 
terrorist activity.  If the examiner 
opines that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so (why is the causation unknowable?), 
must be provided.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


